
	
		II
		110th CONGRESS
		2d Session
		H. R. 6965
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To extend the authorization of the national
		  flood insurance program, and for other purposes.
	
	
		1.Extension of national flood
			 insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2008 and inserting April 30,
			 2009.
			(b)FinancingSection 1309(a) of such Act (42 U.S.C.
			 4016(a)) is amended by striking September 30, 2008 and inserting
			 April 30, 2009.
			
	
		
			Passed the House of
			 Representatives September 23, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
